                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )   CRIMINAL NO. 18-0063-WS
                                                  )
LESLIE ANTOINE McMILLIAN,                         )
                                                  )
       Defendant.                                 )


                                             ORDER
       This matter comes before the Court on defendant Leslie Antoine McMillian’s pro se
filing that the Court liberally construes as a Motion to Correct Judgment Pursuant to Rule 36,
Fed.R.Crim.P. (doc. 46). The Motion has been briefed and is now ripe.
       McMillian pleaded guilty to one count of possession with intent to distribute less than 50
kilograms of marijuana, in violation of 21 U.S.C. § 841(a)(1) (Count Two) and one count of
possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §
924(c) (Count Three). McMillian was in state custody on related charges from February 7, 2018
until March 6, 2018, at which time he was released on bond. (Doc. 29, PageID.111.) He was
arrested on a federal warrant for this case on April 30, 2018, and remained in custody through his
sentencing hearing on August 27, 2019. (Doc. 29, PageID.103.)
       The Judgment in a Criminal Case entered in this matter on September 12, 2019, set forth
McMillian’s custody sentence as follows: “60 MONTHS; said term consists of time served as to
Count Two and 60 months as to Count Three; said terms to run consecutively; defendant is to
receive credit for time served.” (Doc. 44, PageID.142.) The problem is that this Judgment does
not accurately reflect the undersigned’s statements during the sentencing hearing or the
undersigned’s expressed intent in sentencing McMillian. Specifically, the Court explained at
sentencing that “with regard to Count Two … the Court will impose a sentence of time served.”
(Doc. 48, PageID.160.) As for Count Three, the Court stated in the hearing that McMillian
would serve “a mandatory consecutive sentence of 60 months. So that the composite sentence
would be a total of 60 months.” (Id.) The Court elaborated that McMillian was to be “given
credit for any time that he has spent in custody on this case or related cases.” (Doc. 48,
PageID.163.) Taken in the aggregate, then, the Court’s pronouncements during the sentencing
hearing reflect that McMillian was being sentenced to a total term of imprisonment of 60
months, with credit against that term of imprisonment for all time spent in custody on this case or
related cases. In other words, the Court orally pronounced during the sentencing hearing that the
time McMillian had previously served in federal custody in this matter, and in state custody on
the related state charges, would be credited against that composite 60-month sentence. The
Government did not object.
       As presently worded, however, the Judgment can reasonably be interpreted as saying that
none of McMillian’s time served in custody in this case and related cases prior to the sentencing
hearing was to be credited against the 60-month sentence. That conflicts with the Court’s intent
as expressed orally at the sentencing hearing. Under well-settled law, “[w]hen the orally
imposed sentence differs from the written order of judgment, the oral sentence controls.” United
States v. Ridgeway, 319 F.3d 1313, 1315 (11th Cir. 2003). Thus, the Judgment contains a clerical
error that is properly corrected via the mechanism provided by Rule 36, Fed.R.Civ.P. See, e.g.,
United States v. Davis, 841 F.3d 1253, 1261 (11th Cir. 2016) (“Rule 36 may be used to correct a
‘clerical’ error in a written judgment”); United States v. Portillo, 363 F.3d 1161, 1164 (11th Cir.
2004) (“a district court may correct ‘clerical’ errors in the written judgment at any time under
Rule 36, for example, to ensure that the judgment is in accord with the oral sentence”). When
given an opportunity to be heard on defendant’s Motion, the Government acknowledged that the
Judgment conflicts with its understanding of the Court’s intent in sentencing, and agreed that
“the Judgment should be amended pursuant to Fed. R. Crim. P. 36[] to accurately reflect the
Court’s intent in this regard.” (Doc. 49, PageID.166.)
       For all of the foregoing reasons, McMillian’s construed Motion to Correct Judgment
Pursuant to Rule 36, Fed.R.Crim.P. (doc. 46) is granted. The Clerk of Court is directed to enter
an Amended Judgment pursuant to Rule 36 to reflect that McMillian is to receive credit against
the 60-month custodial sentence imposed as to Count Three for the total number of days he
served prior to sentencing in federal custody in this case and in state custody in related cases.


       DONE and ORDERED this 22nd day of January, 2020.

                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE


                                                 -2-
